301 N.Y. 696 (1950)
In the Matter of the Probate of The Will of Alice E. Phillips, Deceased. Elizabeth McB. Weingarth et al., Appellants; Charles B. O'Connell et al., Respondents.
Court of Appeals of the State of New York.
Argued October 3, 1950.
Decided October 12, 1950
David R. Levin and Timothy J. Nighan for Lena Hatcliffe, appellant.
Edward J. Ryan for Elizabeth McB. Weingarth, appellant.
Charles B. Bechtold for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Upon the appeal of the contestant Lena Hatcliffe: Appeal dismissed, with costs. Upon the appeal of the contestant Elizabeth McBride Weingarth: Order affirmed and order absolute directed upon the stipulation, with costs in all courts. No opinion.